DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WADHWA et al (US 2017/0171074).
	Regarding claim 1, WADHWA et al (US 2017/0171074) discloses a network bridge system for establishing a network connection between a plurality of private computer networks and a public  computer network (WADHWA: Fig. 1, ¶17, a BNG (equivalent to the network bridge system) that establishes a network connection between a plurality of customer premises LANs (equivalent to a plurality of private networks) and a public network), each of the private computer networks having a defined set of network services and resources (WADHWA: ¶19, media services and network resources (at least devices and inherent bandwidth)), the network bridge system comprising: 
(a) a first bridge device in communication with the public computer network (WADHWA: ¶25, a first bridging domain 122-1 in communication with the public area network 140); and 
(b) a central controller in communication with the first bridge device, the central controller assigning the first bridge device to a first of the plurality of private computer networks (WADHWA: ¶35, ¶43-45, the controller of the BNG (network bridge system) assigns/determines a MAC address for the a given private network 110 at the customer premises and maps it to a network bridging device/domain 122 in the bridge system (BNG)), the central controller configuring the first bridge device to establish a communication link between the first bridge device and the first of the plurality of private computer networks (WADHWA: ¶19, ¶45, BNG configures the bridge domain/device for each of the private network 110 to establish connection with the respective private network 110  through an access network (AN)); 
(c) wherein the first bridge device establishes a private-to-public network link between the first of the plurality of private computer networks and the public computer network, the first bridge device being configured to transmit data on the private-to-public network link based on the defined set of network services and resources associated with the first of the plurality of private computer networks (WADHWA: ¶19, ¶28, ¶43-44, each of the bridging domains/devices of BNG (network bridge system) establish a private network (110) to a public network (140) link; the bridging domains/devices configured to transmit/receive data on the communication connection between the first private network 110-1 and public data network).

Regarding claim 2, WADHWA discloses network bridge system as claimed in claim 1 wherein the first bridge device is separate from each of the plurality of private computer networks and the public computer network (WADHWA: Fig. 1, ¶23, the customer bridging domains are separate from the private networks 110 and the public network 140).

Regarding claim 3, WADHWA discloses network bridge system as claimed in claim 2 wherein the first bridge device comprises: 
(a) a central processing unit for regulating operation of the first bridge device (WADHWA: ¶55, ¶21, BNG implementing the Ethernet Bridge/customer bridging domain includes at least one processor ); and (b) a wireless network interface card in communication with the central processing unit (WADHWA: ¶19, BNG implementing the Ethernet Bridge/customer bridging domain includes at least one wireless interface); (c) wherein the wireless network interface card is configured to establish a wireless communication path with the first of the plurality of private computer networks (WADHWA: ¶19, ¶28, ¶43-44, each of the bridging domains/devices of BNG (network bridge system) establish a private network (110) to a public network (140) link; the bridging domains/devices configured to transmit/receive data on the communication connection between the first private network 110-1 and public data network).

Regarding claim 4, WADHWA discloses network bridge system as claimed in claim 3 wherein the central controller restricts wireless communication from the wireless network interface card for the first bridge device to the first of the plurality of private computer networks (WADHWA: ¶45-46, the traffic communicating from the BNG’s wireless interface which has MAC address of the first private network/LAN 110-1 is restricted to the first private network/LAN 110-1).



Regarding claim 13, WADHWA discloses network bridge system as claimed in claim 4 wherein the network bridge system comprises a second bridge device in communication with the public computer network and the central controller (WADHWA: ¶25, a first bridging domain 122-2 in communication with the public area network 140).

Regarding claim 14, WADHWA discloses network bridge system network bridge system as claimed in claim 13 wherein the central controller configures the second bridge device to establish a communication link between the second bridge device and a second of the plurality of private computer networks (WADHWA: ¶19, ¶45, BNG configures the bridge domain/device 110-2 for the private network 110-2 to establish connection with the respective private network 110-2  through an access network (AN)).

Regarding claim 15, WADHWA discloses network bridge system network bridge system as claimed in claim 14 wherein the second bridge device establishes a private-to-public network link between the second of the plurality of private computer networks and the public computer network, the second bridge device being configured to transmit data on the private-to- public network link based on the defined set of network services and resources associated with the second of the plurality of private computer networks (WADHWA: ¶19, ¶28, ¶43-44, each of the bridging domains/devices of BNG (network bridge system) establish a private network (110-2) to a public network (140) link; the bridging domains/devices configured to transmit/receive data on the communication connection between the first private network 110-2 and public data network; this is based on defined inherent network resources including connections and bandwidths).

Regarding claim 16, WADHWA discloses network bridge system as claimed in claim 15 wherein the private-to-public network link between the first bridge device and the public computer network is independent from the private-to-public network link between the second bridge device and the public computer network (WADHWA: Fig. 1, ¶33, separate tunnels/connections  for separate bridging domains).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WADHWA et al (US 2017/0171074) in view of SHOEMAKE et al (US 2009/0053999)

Regarding claim 5, WADHWA discloses network bridge system as claimed in claim 4 wherein the first bridge device comprises a first ethernet interface  for establishing a connection path between the first bridge device and the public computer network (WADHWA:  Fig. 1, ¶46-47, ethernet interfaces inherent of Ethernet bridging domains establishing connection path between the first bridging domain to public network).
	WADHWA remains silent regarding ethernet interface being ethernet port and the connection being direct physical connection path. 
	However, SHOEMAKE et al (US 2009/0053999) discloses ethernet interface being ethernet port and the connection being direct physical connection path (SHOEMAKE: Fig. 1A, ¶23, wired ethernet port of a bridge/gateway connected to public network).
A person of ordinary skill in the art working with the invention of WADHWA would have been motivated to use the teachings of SHOEMAKE as it provides a well-known technique of connecting to public network reliably. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of WADHWA with teachings of SHOEMAKE in order to improve reliability.


Regarding claim 6, WADHWA modified by SHOEMAKE discloses  network bridge system as claimed in claim 5 wherein the first bridge device comprises a second ethernet port for establishing a direct physical connection path between the first bridge device and the central controller (WADHWA:  Fig. 1, ¶46-47, ethernet interfaces inherent of Ethernet bridging domains establishing connection path between the connection management element; SHOEMAKE: Fig. 1A, ¶23, wired connection is via an ethernet port of a bridge/gateway).
A person of ordinary skill in the art working with the invention of WADHWA would have been motivated to use the teachings of SHOEMAKE as it provides a well-known technique of connecting wired communication channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of WADHWA with teachings of SHOEMAKE in order to improve reliability.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WADHWA et al (US 2017/0171074) in view of KIM (US 2016/0164831)


Regarding claim 7, WADHWA discloses that a network bridge system as claimed in claim 4 wherein the central controller assigns the first bridge device to the first of the plurality of private computer networks based on a selection made for the wireless communication path (WADHWA: ¶45-46, based on the packets being received and the routing strategy, the packets are routed to one of the plurality of private LANs).
WADHWA remains silent regarding the selection based on the detected signal strength.
However, KIM (US 2016/0164831) discloses the selection based on the detected signal strength (KIM: ¶169, ¶114, ¶41-42, the selection of a path is based on a network status indicating the connection signal strength).
A person of ordinary skill in the art working with the invention of WADHWA would have been motivated to use the teachings of KIM as it provides a well-known technique of connecting wired communication channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of WADHWA with teachings of KIM in order to improve reliability.


Regarding claim 8, WADHWA modified by KIM discloses network bridge system as claimed in claim 7 wherein the central controller configures the public network to restrict pathways through which data is transmitted on the private-to-public network link (WADHWA: ¶36, pathway restricted to the customer premises 110 and hence restricted on private to public link).

Regarding claim 9, WADHWA modified by KIM discloses network bridge system as claimed in claim 8 wherein the central controller disables a selection of services provided by the public network (WADHWA: ¶36, pathway restricted to the customer premises 110 and therefore the services provided to the customers on LAN 110-1 are only for that one LAN 110-1 and restricting other customers’ services from the public network).

Regarding claim 10, WADHWA modified by KIM discloses network bridge system as claimed in claim 9 wherein the central controller is adapted to provide network bridging properties and performance data via a network interface (WADHWA: ¶19, BNG implementing the Ethernet Bridge/customer bridging domain includes at least one wireless interface which communicates the traffic and hence the bridging properties is implemented by the wireless interface).

Regarding claim 11, WADHWA modified by KIM discloses network bridge system as claimed in claim 10 wherein the network bridge system stores a set of private network credentials for the first of the plurality of private networks (WADHWA: ¶28, customer bridging domain and respective addresses in bridge forwarding information bases (BFIBs)).

Regarding claim 12, WADHWA modified by KIM discloses network bridge system as claimed in claim 11 wherein the network bridge system stores the set of private network credentials for the first of the plurality of private networks in an encrypted format (KIM: ¶226, credentials for the private networks are stored in the gateway in encrypted form).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461